 1
 2                                                                                   JS-6
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
     JOSE ZERMANO,                     ) NO. EDCV 18-2476-KS
11                                     )
                         Plaintiff,
12             v.                      )
                                       ) JUDGMENT
13                                     )
     ANDREW M. SAUL,1 Commissioner )
14
     of Social Security,               )
15                       Defendant.    )
16   _________________________________ )
17
18          Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED that the
19   decision of the Commissioner of the Social Security Administration is affirmed and the above-
20   captioned action is dismissed with prejudice.
21
22   DATE: January 28, 2020
23                                                                  __________________________________
24                                                                         KAREN L. STEVENSON
                                                                    UNITED STATES MAGISTRATE JUDGE
25
26
27   1
             The Court notes that Andrew M. Saul is now the Commissioner of the Social Security Administration.
     Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court orders that the caption be amended
28   to substitute Andrew M. Saul for Nancy A. Berryhill as the defendant in this action.
